Case: 3:19-cv-50225 Document #: 1 Filed: 09/12/19 Page 1 of 21 PagelD #:1

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS

WESTERN DIVISION
THE CONSTRUCTION INDUSTRY )
RETIREMENT FUND OF ROCKFORD, )
ILLINOIS and THE CONSTRUCTION )
INDUSTRY WELFARE FUND OF )
ROCKFORD, ILLINOIS, ) District Judge:
)
Plaintiffs, ) Magistrate Judge:
)
VS. ) Case No:
)
PRECAST, LLC, )
)
Defendant. )
)
)
COMPLAINT

Plaintiffs, the Construction Industry Retirement Fund of Rockford, Illinois and
Construction Industry Welfare Fund of Rockford, Illinois, by their attorneys, WilliamsMcCarthyLLP,
bring this Complaint against Defendant, Precast, LLC.

COUNT I
(Failure to Pay Contributions to the Funds)

1. Jurisdiction in this cause is based upon §301 of the Labor-Management
Relations Act (“LMRA”), as amended. 29 U.S.C. § 185(a).

2. Jurisdiction in this cause is also based upon §502 of the Employee Retirement
Income Security Act of 1974 (“ERISA”), as amended. 29 U.S.C. § 1132.

3. Venue is proper pursuant to 29 U.S.C. § 1132(e)(2) in this District because

The Construction Industry Retirement Fund of Rockford, Illinois and The Construction Industry
Case: 3:19-cv-50225 Document #: 1 Filed: 09/12/19 Page 2 of 21 PagelD #:1

Welfare Fund of Rockford, Illinois is administered in Rockford, Illinois (collectively referred to as
“the Funds” or “Plaintiffs”).

4. The Funds are a multi-employer benefits plan withing the meaning of ERISA.
It is established and maintained pursuant to its respective Agreements and Declarations of Trust in
accordance with § 302(c)(5) of the LMRA. 29 U.S.C. § 186(c)(5). The Funds have standing to sue
pursuant to 29 U.S.C. § 1132(d)(1) and 29 U.S.C. § 185(a).

5. Defendant is engaged in the construction industry and is doing business within
this geographic area, is an industry affecting interstate commerce, and is an employer within the
meaning of § 3(5) of ERISA and § 301(a) of the LMRA.

6. International Union of Bricklayers and Allied Craftworkers, (“the Union”) is
a labor union which represents its members in negotiations and dealing with employers with respect
to rates of pay, hours of work, and other conditions of employment.

7. On or about May 21, 2018, Defendant entered into a Memorandum of
Agreement with the Union, evidence of which is attached hereto and made a part hereof as Exhibit
A.

8. Under the terms of the Memorandum of Agreement, and the Collective
Bargaining Agreement and Trust Agreements incorporated therein (the “Agreements”), Defendant
is required to make contributions on behalf of its employees covered by the Agreements for pension
benefits, health and welfare benefits, apprentice, working dues and to submit monthly remittance
reports in which it identifies the employees covered under the Agreements and the amount of

contributions to be remitted to the Funds on behalf of each covered employee.

2013-03-21 Complaint -2-
Case: 3:19-cv-50225 Document #: 1 Filed: 09/12/19 Page 3 of 21 PagelD #:1

9. Under the terms of the Agreements, contributions to the Funds are due on the
15" day of the month following the month hours are worked and are considered delinquent after the
25" day of the month.

10. Under the terms of the Agreements, any employer who fails to make the
contributions by the 25" day of the month after the work was performed is required to pay an
additional amount of ten percent (10%) in liquidated damages, along with all legal fees and costs
expended to collect the amounts owed.

11. Under the terms of the Agreements to which Defendant is bound, Defendant
is required to submit its books and records to the Funds on demand for an audit to determine benefit
contribution compliance.

12. Beginning December 7, 2018 through August 21,2019, Defendant has failed
to report and/or pay contributions and/or liquidated damages owed to the Funds in violation of its
contractual obligations and the obligations under State and Federal law (see Exhibit B attached
hereto and made a part hereof).

13. As a direct and proximate result of Defendant’s failure to pay contributions,
Defendant’s employees are in jeopardy of losing their health and welfare eligibility and benefits.

14. Defendant’s actions in failing to make timely reports and contributions violate
§ 515 of ERISA, 29 U.S.C. § 1145, and §301 of the LMRA. 29 U.S.C. § 185.

15. Pursuant to § 502(g)(2) of ERISA, 29 U.S.C. § 1132(g)(2), §301 of the
LMRA. 29 U.S.C. § 185, and the terms of the Agreements, Defendant is liable to the Funds for

unpaid contributions, as well as interest and liquidated damages on the unpaid and late contributions,

ws
1

2013-03-21 Complaiat ~
Case: 3:19-cv-50225 Document #: 1 Filed: 09/12/19 Page 4 of 21 PagelD #:1

reasonable attorney’s fees and costs, and such other legal and equitable relief as the Court deems
appropriate.

WHEREFORE, Plaintiffs respectfully request that this Court enter a Judgment against
Defendant, Precast, LLC, as follows:

(a) Directing Defendant to submit its books and records to an audit on demand
by Plaintiffs;

(b) — Entering judgment in a sum certain against Defendant on any amount shown
due and owing pursuant to the audit, including unpaid contributions, liquidated damages, interest,
audit costs and attorney’s fees and costs;

(c) Enjoining Defendant from violating the terms of the Agreements;

(d) Awarding Plaintiffs any further legal and equitable relief as the Court deems
appropriate; and

(e) Ordering Defendant to remain current in payment of all contributions to the

Funds.

THE CONSTRUCTION INDUSTRY WELFARE
FUND OF ROCKFORD, ILLINOIS and THE
CONSTRUCTION INDUSTRY RETIREMENT
FUND OF ROCKFORD, ILLINOIS, Plaintiffs,

By: = WILLIAMSMCCARTHY, LLP

/s/_ Troy E. Haggestad

Troy E. Haggestad (#06229384)
WILLIAMSMcCARTHY, LLP
120 West State Street, Suite 400
P.O. Box 219

Rockford, IL 61105-0219
815/987-8900
thaggestad@wilmac.com

2013-03-21 Complaint - 4 -
Case: 3:19-cv-50225 Document #: 1 Filed: 09/12/19 Page 5 of 21 PagelD #:1

 

INTERNATIONAL
PRECAST & PANEL AGREEMENT

 

 

 

 

 

 

 

 

International
S4aHIOMZIBI5

 

 

 

 

 

 

 

 

 

 

between the
International Union Of Bricklayers And Allied Craftworkers

oe 5 ane
Liewas rt ae

Ver, 04012016

 
Case: 3:19-cv-50225 Document #: 1 Filed: 09/12/19 Page 6 of 21 PagelD #:1

INTERNATIONAL PRECAST & PANEL AGREEMENT

between the

International Union of Bricklayers and Allied Craftworkers

and
P -ceaa¥ ~LL?¢

Effective Date: S- 1\-) b

To foster the principles of collective bargaining, to promote closer working relationships between
the International Union of Bricklayers and Allied Craftworkers and its signatory contractors. to
provide a peaceful means for the settlement of grievances and disputes, to eliminate the necessity
for strikes and lockouts, to encourage precast concrete and masonry training programs, to
promote safe working sites, to develop uniform working conditions, and to establish rates of
wages, hours and conditions_of employment, we, the International Union of Bricklayers and
Allied Craftworkers, and___Preeeok LLC (the
signatory employer), do adopt the following Agreement as the basis of our relations.

The International Union of Bricklayers and Allied Craftworkers shall hereinafter be referred to as
the "Union." Local Unions, District Councils and Conferences of the International Union of
Bricklayers and Allied Craftworkers shall hereinafter be referred to as the "Local Union." The
signatory employer shal] hereinafter be referred to as the "Employer."

ARTICLE I
Duration

This Agreement, executed to be effective the 21? day of Moxy 20. 1f, shall remain in
effect for three (3) years and shall automatically continue yearly thereafter unless notice of
medification or termination is given by certified mail in writing by either party to the other not
later than 60 days, and no more than 90 days prior to the expiration date or any anniversary date
thereafter. The parties may at any time mutually agree to change or amend any part of this
Agreement and such changes or modifications shall not affect the continuing nature of this
Agreement.

In the event notice of termination or modification is given as provided in the above pa
and an agreement on a new or modified agreement is not reached by the anniversary
individual signatory Employers and the Union agree to continue to work under the ten

 
 

Case: 3:19-cv-50225 Document #: 1 Filed: 09/12/19 Page 7 of 21 PagelD #:1

Agreement on a day-to-day basis until such time that either a new agreement or an impasse is
reached.

ARTICLE JI
Scope, Work Assignments, Manpower, Training

A, This Agreement shall be in effect within the boundaries of the United States and Canada
and all possessions and territorial dependencies,

B. The Employer agrees to assign to employees represented by the Union all work assignments
which are contained in this Article.

C. This Agreement covers all work assignments in the pre-assembly and complete installation
of all precast concrete and artificial or natural masonry products of any size or dimension,
whether set individually or in pre-assembled panels which may have metal or concrete backing,
whether set with cement mortar, high strength adhesives or secured by bolting or welding to
plates set in all types of concrete or attached to steel frame structures, whether set by hand or
with any type of mechanical systems.

D.  Pre-assembly work assignments shall include, but not be limited to, the preparations of
steel frames or precast concrete back up panels, the drilling of holes, cutting, fitting, and
fastening of precast concrete and artificial and natural masonry product units to steel frames or
back up precast by bolts, clip anchors, pins, including any welding as well as the complete
application or installation of insulating, caulking and/or waterproofing materials. Employee
wage and contribution rates and conditions of employment for pre-assembly work shall be
negotiated separately between the Union and the Employer.

E. Installation work assignments shall include, but not be limited to, unloading, selecting or
shaking out of precast concrete and artificial and natural masonry products for erection, hooking
on, signaling, laying out, cutting, fitting, bedding, landing, setting, leveling, plumbing, aligning,
anchoring, installation of any steel clips, relief or support angles as well as the installation of
metal grid or strut stone supports (including bolting and/or welding), cutting, grouting, patching,
cleaning, and installation of gaskets or packing and caulking.

F. In addition, all assignments mutually agreed upon between the Employer and the Union as
well as al] other work assignments on any other building products or systems related to the scope
and type of work covered by this Agreement which may be developed in the future that are
determined by these parties to fall within the work jurisdiction of this Agreement.

G. The Union agrees to establish such training programs as are necessary to ensure that a full
crew of trained personnel will be available when the Employer is ready to start a project. In
order to make such training efforts successful and timely, the Employer agrees to furnish to the
Union a schedule of its projects which contains job names, locations and starting dates with
manpower tables which show crew needs throughout each project's various phases. The Union

 
Case: 3:19-cv-50225 Document #: 1 Filed: 09/12/19 Page 8 of 21 PagelD #:1

agrees to check with the Local Union in the jobsite area to determine availability of sufficiently
trained and experienced personnel to meet the project's needs.

H. If sufficient jobsite local manpower is not available, the Union agrees to contact its locals in
other areas to see if experienced manpower is available and if such Craftworkers are available to
assist the Employer in relocating temporarily the number of additional Craftworkers needed for
the Employer's project. If a sufficient number of Craftworkers cannot be located, the Union
agrees to set up special training programs for whatever skills are required in order to develop the
trained crew required to fulfill the Employer's work assignments.

ARTICLE Ii]
Management Recognition and Rights

The Union hereby recognizes and acknowledges that the jobsite discipline is the responsibility of
the Employer. Except as otherwise provided herein, the Employer shall have the right to hire,
fire, suspend or discipline for just cause, direct the working force, and manage its business in
accordance with its best judgment.

ARTICLE IV
Union Recognition, Union Security

A. Union Recognition. Inasmuch as (1) the Union has requested recognition as the
majority, Section 9(a), representative of the Employees in the classification of work falling
within the jurisdiction of the Union, as defined in Article II of this Agreement, and (2) has
submitted or offered to show proof of its majority support by those Employees, and (3) the
Employer is satisfied that the Union represents a majority of the Employees in that bargaining
unit, the Employer recognizes the Union, pursuant to section 9(a) of the National Labor Relations
Act, as the exclusive collective bargaining agent for all employees within that bargaining unit, on
all present and future jobsites within the jurisdiction of the Union.

B. Union Security. No later than eight (8) days following the effective date of this
Agreement, all present employees working under the terms of this Agreement must, as a
condition of continued employment, be or become members of a Local Union; all employees
hired after the effective date of this Agreement shall be or become and remain members of a
Local Union no later than eight (8) days following the first day of their employment in
accordance with the provisions of Section 8 of the National Labor Relations Act, as amended.
Failure of any employee to comply with the provisions of this subsection shall, upon request of
the applicable Local Union, result in the termination of such employee, provided that the Union
has given the employee four (4) days notice that his/her obligation to make payment has not been
met and that the delinquency renders him/her liable to termination under this section. The
Employer shall] not be obligated to dismiss an employee for non-membership in the Loca] Union:
(a) if he/she has reasonable grounds for believing that such membership was not available on the

 
Case: 3:19-cv-50225 Document #: 1 Filed: 09/12/19 Page 9 of 21 PagelD #:1

same terms and conditions penerally applicable to other members; or (b) if he/she has reasonable
grounds for believing that such membership was denied or terminated for reasons other than the
failure of the employee to tender the periodic dues and initiation fees uniformly required as a
condition of acquiring or retaining membership. This clause shall not be effective in those states
prohibiting such Union Security, provided, however, that where an Agency Shop is lawful in
such State, conformity therewith shall be a condition of employment in accordance with the
conditions set forth in Section 8 of the National Labor Relations Act, as amended.

C. Union Access to Job. The BAC Principal Officer (or his/her designee) of the Local Union
having jurisdiction over the jobsites shall have access to the Employer's jobsites at reasonable
times to ensure that the provisions of this Agreement are observed.

ARTICLE V
Hours of Work, Local Steward

A, Eight (8) hours' work per day shall constitute a day's work. Forty (40) hours' work per
week, Monday through Friday inclusive, shall constitute a week's work. Normal starting time
shall be 8:00 a.m. Normal quitting time shall be 4:30 p.m. with a thirty (30) minute unpaid lunch
break occurring in the middle of the shift. Normal starting and quitting time may be changed by
mutual consent of the Employer and the Union. Shift work may be scheduled if required. The
schedule of approved shifts which can be adopted by mutual consent of the Employer and the
Union is contained as part of the Agreement Addendum A.

B. When more than one (1) shift is required, the shift schedule shall be established in
accordance with the procedure contained in Paragraph A of this Article. Employees working on
second shifts shall receive a twenty-five cents (.25) per hour additive and employees working on
third shifts shall receive a fifty cent (.50) per hour additive. At least six (6) consecutive shifts
shall be required to establish a shift operation. If shift schedules, other than those contained in
the Agreement are required or must be established for a shorter duration, they may be established
by a mutual agreement of the Union and the Employer.

C. All time worked before and after the established eight (8) hour work day, Monday through
Friday and all time worked on Saturdays, shall be paid for at the overtime rate established in the
jobsite Local Union's Collective Bargaining Agreement. All time worked on Sundays and the
national holidays recognized in the jobsite Local Union’s Collective Bargaining Agreement, shall
be paid for at the double time rate.

D. A working steward shall be placed by the Local Union on each working shift to represent
the Union on all jobs and shall not be discharged for fulfilling his/her duties. All disputes
between the Employer and the employees shall first be taken up with the steward on the job who
shall immediately notify the Local Union office of the existence of a dispute. In the event the
steward leaves employment of the employer the Union shall place another steward on the job.

 

 

 
Case: 3:19-cv-50225 Document #: 1 Filed: 09/12/19 Page 10 of 21 PagelD #:1

E. The steward shall call time and keep a record of the names of all employees and the hours
worked by each employee and shall make a report of those records to the jobsite Local Union.

ARTICLE VI
Key Employees

A. It is understood and agreed by the Union and the Employer that the Employer shall
maintain a stable and permanent workforce of key employees, designated as “Company Field
Employees", who shall be defined for purposes of this Agreement as employees hired with the
expectation that they shall be employed by the Employer on a continuous basis to the extent that
work is available.

B. It is further understood and agreed that the Employer shall, in addition to those employees
described in Section A of this Article, employ local employees, who shall be defined for
purposes of this Agreement as employees residing or normally employed in the territorial
jurisdiction of the Local Union in which the jobsite is located who are employed on a project-by-
project basis.

C. The Employer agrees that within thirty (30) days from the execution of this Agreement it
will furnish the Union with a signed statement listing its key employees, specifying their date of
hire. The Employer shall notify the Union in writing of any additions to or deletions from this
list within five (5) days of such change.

D. All charges of violations of this Article shall be considered as a dispute and shall be
processed in accordance with the provision of this Agreement covering the procedure for the
handling of grievances and the final and binding resolution of disputes.

ARTICLE VI
Hiring of Workforce, Loca] Preference Apprentices

The Employer shall notify the BAC Principal Officer (or his/her designee) of the Local Union
having jobsite jurisdiction upon being awarded a contract for a project located within the area
covered by the Local Union.

A. Prior to commencing work in an area, the Employer agrees to notify the Union and the
Local Union in the area where the job is located and the Employer and the Local Union shall
meet to discuss project requirements.

B. The size of the crew required for any particular project during any phase of the work shall
be determined by the Employer. There shall be no limit on production by workmen nor
restriction on the full use of tools and equipment.

 
Case: 3:19-cv-50225 Document #: 1 Filed: 09/12/19 Page 11 of 21 PagelD #:1

C. If there are absentees at any lime, work shall proceed without interruption or slowdown.
The Employer shall promptly contact the Local Union having jobsite jurisdiction for
replacements or additional manpower if required.

D. The Union recognizes the specialized nature of work covered under this Agreement.
Further, the Union agrees that a reasonable number of key employees, such as foremen and/or
leadmen, may be transferred from one locality to another by the Employer.

E. Hiring

1. The Union hereby recognizes and acknowledges the specialized nature of the work
covered under this Agreement and agrees that the Employer shall be permitted to assign a
reasonable number of key employees including foremen to each project.

2. The first hire shall be a Local Union steward. The next five (5) employees, including
foremen and/or leadmen, may be selected from company field employees. Any additional
employees may be selected alternately from the Local Union and company field employees.
If sufficiently trained and experienced Craftworkers are not available through the jobsite
Local Union, the Employer may transfer additional employees represented by BAC to work
on the project, after receiving approval in writing from the International Union office.

3. The Local Union is recognized by the Employer as the source of employment
referrals. The appropriate Local Union will be contacted and shall refer all applicants for
employment to the project except as otherwise provided in this Agreement.

4, It is understood that the Employer shall have the right to determine the competency
and qualifications of applicants referred by the Local Union. The selection of applicants for
referral to jobs shall not be based on, or in any way affected by, union membership, bylaws,
rules, regulation, constitutional provisions or any other aspect or obligation of union
membership, policies or requirements,

F. In order to train sufficient skilled mechanics for the industry, the necessity for employment
of apprentices is recognized and encouraged by the parties to this Agreement. The employer
agrees to abide by the jobsite Local Union apprenticeship standards.

G. All charges of violations of this Article shall be considered as a dispute and shall be
processed in accordance with the provisions of this Agreement covering the procedures for the
handling of grievances and the final and binding resolution of disputes.

 

 

 
Case: 3:19-cv-50225 Document #: 1 Filed: 09/12/19 Page 12 of 21 PagelD #:1

ARTICLE VIII
Wages and Contributions

A. Whenever the Employer participates directly in local negotiations, the Employer shall be
affected by the events which occur during that process, including any economic action, and shall
be bound to the terms of any collective bargaining agreement that is consummated from such
negotiations, to the degree that such terms are not in conflict with the provisions of this
Agreement.

B. Wherever the Employer performs work under this Agreement the following procedure
will apply:
1. Prior to the commencement of work in an area where wages, benefit contributions

and working conditions have been negotiated through bona fide collective bargaining, the
Employer will be presented with such evidence by the Local Union and the Employer will abide
by the wages, benefit contributions, and working conditions set forth in such agreement which
are not in conflict with this Agreement. The International Union will serve as the clearinghouse
for all fringe payments made on all employees, including local hires, company field employees,
and recruited employees from outside the jobsite jurisdiction.

a. Where the local agreement specifies that a portion of the total wage
package is to be paid in the form of contributions to a trust or trusts which meet the requirements
of Section 302 of the Labor Management Relations Act of 1947, as amended, 29 USC 186, the
Employer wil] be bound by the terms, conditions and provisions of the trust agreements (copies
of which wil] be available to the Employer upon request); and to make the contributions called
for by said agreements except as specified in paragraph b below, at the rate and in the manner
specified therein; to irrevocably designate as its representatives on the board of trustees of such
trusts such trustees as are named in said agreements as employer-trustees, together with their
successors selected in the manner provided in said agreements; and to be bound by all actions
which are not in conflict with the terms of this Agreement taken by said trustees pursuant to the
said agreements.

2. After the Employer's operation has commenced in any such area, no subsequent
change in the wages, fund contributions or working conditions in such area will become effective
insofar as the Employer is concerned, except to the extent that any such change in wages, fund
contributions or working conditions have been agreed upon in negotiations between the Local
Union having jurisdiction over the area and a recognized bargaining group of contractors in such
area and are not in conflict with the terms of this Agreement. The Employer agrees to accept the
new wage rates, fund contributions and working conditions so agreed upon and pay the
applicable rates retroactively to either the effective date so agreed upon or to the termination date
of the previous agreement which was in effect at the commencement of the Employer's
operations in such area. Pending execution of such local agreement, there shall be no stoppage
of work on the Employer's project by the Union or any lockout by the Employer by reason of any
dispute over wages, fund contributions, or working conditions which may occur between the
Local Union and contractors other than the Employer.

 
Case: 3:19-cv-50225 Document #: 1 Filed: 09/12/19 Page 13 of 21 PagelD #:1

3: Prior to the commencement of work in any area where no wages and working
conditions have been established, the Union and the Employer will negotiate the wages,
contributions and appropriate working conditions, and reduce their understanding to writing.

C. Whenever the Employer assigns key employees or must recruit additional trained
employees to a jobsite under the territorial jurisdiction of a Local Union where such employees
neither reside nor are normally employed; the provisions of this Article shall apply except that:

1. Medical hospitalization, vacation, pension and annuity, Benefit Fund contributions
shall be paid into the home benefit trust funds designated by each key employee at the
applicable home benefit trust fund rates. Each employee shall file with the Employer a
statement (on a form prepared by the Union) designating his/her home benefit trust funds.
The Employer agrees to furnish upon request of either the Union or the Local Union,
verification of the payment of said contributions. It is understood and mutually agreed that
where the jobsite local agreement specifies that a portion of the total wage package is to be
paid in the form of dues check-off, BACPAC, or like funds, said payments will be made on
behalf of all employees at the rate and the manner specified therein. The Intemational
Union will serve as the clearinghouse for all fringe payments made on all employees,
including local hires, company field employees, and recruited employees from outside the
jobsite jurisdiction.

2. The Employer agrees to be bound by the terms, conditions and provisions of the home
benefit trust agreements (copies of which will be available to the Employer upon request);
and to make the contributions called for by said agreements at the rate and in the manner
specified therein; to irrevocably designate as its representatives on the board of trustees of
such trusts such trustees as are named in said agreements as employer-trustees, together
with their successors selected in the manner provided in said agreements; and to be bound
by all actions taken by said trustees pursuant to the said agreements. The Employer agrees
to sign, upon the request of the Home Benefit Trust Funds, the standard BAC Assent of
Participation covering said benefit contributions.

ARTICLE IX
International Masonry Institute

A. The Contribution to the International Masonry Institute shall be the amount specified in the
local union agreement, or ten cents ($.10) per hour, whichever is greater. If no contribution is
specified in the local agreement the contribution shall be ten cents per hour.

B. The payments required above shall be made to the International Masonry Institute, which
was established under an Agreement and Declaration of Trust, 14 March 1981, as the successor
trust to the predecessor International Masonry Institute (established under an Agreement and
Declaration of Trust, 22 July 1970) and the predecessor [nternational Masonry Apprenticeship
Trust (established under an Agreement and Declaration of Trust, 6 November 1974).

 
Case: 3:19-cv-50225 Document #: 1 Filed: 09/12/19 Page 14 of 21 PagelD #:1

ARTICLE X
Bonding

Prior to commencing any work covered by this Agreement, the Employer shall obtain a bond in
the amount of $50,000, with a duly qualified bonding company in a form approved by the
International Union, to secure payment of wages, fringe benefits and other sums due under this
Agreement.

ARTICLE XJ
Dues Check-Off

The Employer shall deduct from the wages of each employee who has signed a check-off
authorization form conforming to applicable law, and transmit monthly to the applicable Local
Union (or to any agency designated by said Local Union for the callection of said money), the
sum for each hour paid which the Local Union has specified, or specifies from time to time and
so advises the Employer in writing, as the portion of said employee's union dues to said Local
Union, to its International Union, or to any other affiliate of the International Union, subject to
check-off. The sums transmitted shall be accompanied by a statement, in a form specified by the
Local Union, reporting the name of each person whose dues are being paid and the number of
hours each employee has been paid. In addition, the Employer shall deduct from the wages of
each employee who is a Union member and who has signed a voluntary Bricklayers & Allied
Craftworkers Political Action Committee (BACPAC) check-off authorization form, and transmit
monthly to the Treasurer of BACPAC in care of the Union (or any agency designated by the
Union for collection of said money), the amount specified on the BACPAC check-off
authorization form. The sums transmitted shall be accompanied by a statement, in a form
specified by the Union, reporting the name of each employee for whom BACPAC deductions
have been made and the amount deducted for each employee.

ARTICLE XII
Grievance Adjudication Procedure

A. It is specifically agreed that any controversy arising during the effective period of this
Agreement involving the application or interpretation of any of its terms and conditions, shall be
settled in accordance with the grievance procedure set forth in this Article. No grievance shall be
recognized unless it is called to the attention of the Employer by the Local Union ar to the
attention of the Local Union by the Employer within five (5) working days after the alleged
violation is discovered.

B. A grievance shall be resolved in accordance with the following procedures:

1. The problem shal! be referred to the BAC Principal Officer (or designee) of the Local
Union and to the Employer's representative.

 

 
Case: 3:19-cv-50225 Document #: 1 Filed: 09/12/19 Page 15 of 21 PagelD #:1

2. Ifthe grievance cannot be settled pursuant to paragraph | of this Section within five
(5) working days, the grievance shall be submitted to the International Union which shall
attempt to resolve the matter with the Employer.

3. If the matter is not resolved within seven (7) days after referral to the International
Union and the Employer, grievances shall be referred to the International Masonry
Institute's Dispute Settlement Plan for a final and binding decision determined in
accordance with the Plan's operating procedures.

4. When a settlement has been reached at any step of this grievance procedure, such a
settlement shall be final and bind all parties.

5. Either the International Union or the Employer may waive Step 1 of the grievance
procedure and go immediately to Step 2 if they so choose.

6. The IMI Dispute Settlement Plan shall have no power to change or modify any terms
ofthis Agreement.

C. The time limits specified in any step of the Grievance Procedure may be extended by
mutual agreement of the parties initiated by the written request of one party to the other, at the
appropriate step of the Grievance Procedure. Failure to file or process a grievance within the
time limits provided shall be deemed a waiver of such grievance without prejudice, but shal]
create no precedent in the processing of and/or resolution of like or similar grievances or
disputes.

D. In order to encourage the resolution of disputes and grievances at Steps | and 2 of Section
B of this Article, the parties agree that such settlements shall not be precedent-setting.

E. It is expressly understood by the parties hereto that the procedure for adjustment of
grievances set out in this Article is exclusive and supersedes any other plan, method or
procedure.

ARTICLE XIII
Subcontracting

A, No Employer shall subcontract, assign or transfer any portion of the Work, as described
in Article II of this Agreement, except to another Employer signatory to this Agreement, or Local
Agreement governing employment on that project. The Union recognizes that traveling
employers often have little knowledge of local subcontractors and that the Union should be
available to assist its employers in their efforts to comply with this provision. Therefore, the
Union and its Local Unions will, within 72 hours of the Employer's request, assist the Employer
in locating qualified subcontractors.

4:

 
Case: 3:19-cv-50225 Document #: 1 Filed: 09/12/19 Page 16 of 21 PagelD #:1

B. All charges of violations of this Article shall be considered as a dispute and shall be
processed in accordance with the provisions of the Agreement covering the procedure for the
handling of grievances and the final and binding resolution of disputes.

ARTICLE XIV
Preservation of Work

In order to protect and preserve, for the cmployees covered by this Agreement, all work
heretofore performed by them, to protect the benefits to which employees are entitled under this
Agreement, and to prevent any device or subterfuge to avoid the protection and preservation of
such work and benefits, it is hereby agreed as follows: If and when the Employer shall perform
any work of the type covered by this Agreement at any construction site (i) under its own name,
or (ii) under the name of another entity (whether a corporation, company, partnership, or any
other business entity, including a joint venture), wherein the Employer, including its owners and
stockholders (other than a corporation that is primarily engaged in industrial production),
officers, directors, or partners exercises either directly or indirectly (such as through family
members) any significant degree of ownership, management or control, the terms and conditions
of this Agreement shall be applicable to all such work.

A. Acharge of violation of this Article may be filed by the Union and/or the trustees of any of
the joint trust funds provided for in this Agreement, and shall be considered as a dispute under
this Agreement and shall be processed in accordance with the procedures for the handling of
grievances and the final binding resolution of disputes as provided in Article XI] of the
Agreement. As a remedy for violations of this Article, the arbitrator provided for in Article XII
is empowered, at the request of the Union and/or the trustees of the joint trust funds, to require an
Employer to (a) pay to affected employees covered by this Agreement, including registered
applicants for employment, the equivalent of wages lost by such employees as a result of the
violations, and (b) pay into the affected contributory funds established under this Agreement or
any applicable local agreement any delinquent contributions to such funds which have resulted
from the violations. Provision for this remedy herein does not make such remedy the exclusive
remedy available to the Union for violation of the Article, nor does it make the same or other
remedies unavailable to the Union for violation of other sections or other articles of this
Agreement, provided, however, that the Union shall not engage in stnkes, pickeling or other
economic action to enforce or redress violations of this Article.

B. If, as a result of violations of this Article, it is necessary for the Union and/or the trustees of
the joint trust funds to institute court action to enforce an award rendered in accordance with
Section A above, or to defend an action which seeks to vacate such award, the Employer shall
pay any accountants’ and attorneys’ fees incurred by the Union and/or fund trustees, plus costs of
the litigation, which have resulted from the bringing of such court action.

dee

 
Case: 3:19-cv-50225 Document #: 1 Filed: 09/12/19 Page 17 of 21 PagelD #:1

ARTICLE XV
No Strike, No Lockout

A. It is understood and mutually agreed upon that there shall be no strikes or lockouts over a
dispute conceming this Agreement during its term until the grievance procedures described in
Article XI] have been exhausted and then only in the event a party fails or refuses to abide by a
final decision. This Article shall not apply in those cases where the Employer fails or refuses to
make in whole or in part any payments required under this Agreement including all wages, local
union fringe benefits or other contributions that have been established through bona fide
collective bargaining.

B. There shall be no stoppage of work on the Employer's project by the Union or any Jockout
by the Employer by reason of any dispute over wages or working conditions which may occur
between a Local Union and area contractors other than the Employer, provided that refusal by
any employee to pass through a lawfully permitted picket line will not constitute a violation of
this Agreement. Jt is agreed, however, that in the event that either the owner or general
contractor makes a decision to shut down a project during such a local work stoppage, the
Employer shall be permitted to cease operations without recourse by the Union or a Local Union
during the period that the project has been shut down by the owner or general contractor. Under
no circumstances, however, shall either the Employer or the Union or a Local Union make the
decision or cause the decision to be made to shut down a covered project during a work stoppage
in support of a dispute between the Local Union and area contractors other than the Employer.

ARTICLE XVI
Savings Clause

If any provision of this Agreement shal] violate any applicable statute or is held invalid by any
court or governmental agency having jurisdiction, then such provision shall be void and the
Employer and the International Union agree that upon a ruling of invalidity they will re-negotiate
immediately to replace the voided provision with one that incorporates the substance of the
voided provision to the extent allowable under the law; such ruling of invalidity shall not affect
the validity of the remainder of this Agreement. Where a money item is involved and no
substitute is possible, it is agreed that the benefit originally provided shal] be replaced with one
of equal worth.

ARTICLE XVII
General Understanding

A. The parties to this Agreement agree to cooperate in meeting conditions peculiar to a job or
project on which the Employer may be engaged. They will at all times meet and confer
respecting any questions or misunderstandings that may arise under the performance of this
Agreement.

13

 

 
Case: 3:19-cv-50225 Document #: 1 Filed: 09/12/19 Page 18 of 21 PagelD #:1

B. Except for local agreements for which the Employer participates in local negotiations (i)
this Agreement constitutes the entire agreement between the parties, and any local or area
collective bargaining agreement which may be in conflict with the provisions contained in this
Agreement shall be subordinated to this Agreement, and (ii) the terms and conditions set forth in
local area agreements will be binding on the Employer only so long as this Agreement and any of
its successors continue to bind the Employer, provided that such terms and conditions including
the no strike, no lockout clause will remain in effect on any on-going project begun under this
Agreement until either the project is completed or the jobsite Local area agreement is no longer
in effect.

Signed on behalf of Signed on behalf of

the Employer,
INTERNATIONAL UNION OF

BRICKLAYERS AND ALLIED
Preca* LLC CRAFTWORKERS

NLD
By Qe Waesen By: (mol

Title Opere A sons Mevaser Title: SEIZE Te |- TS ne

 

 

pate. SAF-IE DATE: 5 | 26 Is

14

 
Case: 3:19-cv-50225 Document #: 1 Filed: 09/12/19 Page 19 of 21 PagelD #:1

ADDENDUM A

APPROVED SHIFT SCHEDULES

 

Mon./Fri. Saturday Sun./Hol.
Worked/Paid Worked/Paid Worked/Paid
ONE, 8 HOUR SHIFT OPERATION
8:00 am/12:00 pm Work 4 4 4 6 4 8
12:00 pm/12:30 pm Lunch 0 0 0 0 0 )
12:30 pm/ 4:30 pm Work 4 4 “4°06 4 8
Total Shift § 8 8 12 8 16

TWO or THREE, 8 HOUR SHIFT OPERATIONS

First Shift

8:00 am/12:00 pm Work 4 4 4 6 4 8
12:00 pm/12:30 pm Lunch 0 690 GO 0 0 0
12:30 pm/ 4:30 pm Work 4 4 4 6 4 8
Total First Shift 8 8 8 12 8 16
Second Shift
4:30 pm/ 8:30 pm Work 4 4 4 6 4 §
8:30 pm/ 9:00 pm Lunch 0 0 0 0 0 0
9:00 pm/12:30 am Work 3.5 4 3.5 6 3.5 8
Total Second Shift 7.5 8 7.5 12 75 16
Third Shift
12:30 am/ 4:30 am Work 4 4 4° 6 4 8
4:30 am/ 5:00 am Lunch 0 0 0 0 0 0
5:00 am/ 8:00 am Work 4 4 6 3 8

~
an

Total Third Shift Z 8 7 12

 
Case: 3:19-cv-50225 Document #: 1 Filed: 09/12/19 Page 20 of 21 PagelD #:1

ADDENDUM A (continued)

 

 

Mon./Fri. Saturday Sun./Hol.
Worked/Paid Worked/Paid Worked/Paid
10-HOUR SHIFT OPERATIONS
First 10-Hour Shift
8:00 am/12:00 pm Work 4 4 4 6 4 8
12:00 pm/12:30 pm Lunch 0 0 Oo 0 0 0
12:30 pm/ 6:30 pm Work 6 7 6 9 6 12
Total First 10-Hour Shift 10 I] 10 15 10 20
Second 10-Hour Shift
6:30 pm/10:30 pm Work 4 4 4 6 4 §
10:30 pm/11:00 pm Lunch 0 0 0 0 0 0
11:00 pm/ 4:30 am Work 5.5 7 5.5 9 5.5 12
Total Second 10-Hour Shift 95 1] 9.5 15 9.5 20
12-HOUR SHIFT OPERATIONS
First 12-Hour Shift
8:00 am/1 2:00 pm Work 4 B| 4 6 4 8
12:00 pm/12:30 pm Lunch 0 0 0 0 0 0
12:30 pm/ 8:00 pm Work 7.5 10 7.5 12 7.5 16
Total First 12 Hour Shift 11.5 14 11.5 18 Lis 24
Second 12-Hour Shift
8:00 pm/12:00 am Work 4 4 4 6 4 8
12:00 am/12:30 am Luneh 0 0 0 O 0 0
12:30 am/ 8:00 am Work 7.5 10 7.5 12 75 16
Total Second 12-Hour Shift 11.5 14 11.5 18 11.5 24

NOTE: Second meal break on 12 hours shifts after (8) or (10) hours work.
» TWO or THREE SHIFT OPERATIONS
1) Twenty-five cents (.25) shift additive for all hours worked between 4:30 pm and 12:30 am.

2) Fifty cents (.50) shift additive for all hours worked after 12:30 am.

The approved schedules are the normal shifts to be worked. Other shift schedules may be utilized by
mutual agreement of the Union and the Employer.

 
LIGIHX4

ee 3:19-cv-50225 Document #: 1 Filed: 09/12/19 Page 21 of 21 PagelD #:1

at

not yury ],
SIURTIUIDY

ANOS (LW Janay sup 7 Adoo pe yoene asrayy suorssiugqns sunog Aur wioay sasoa aumdas Japun anp Ayeund quay asnay,y

 

BLEPE'BS Wiasay uodn ang feo,

L6"9S2'FS 69 00L'ELS S]e}O)
L0°SZ PS goo! = sones rs 6L0d/L 2/80 6LOZ/LE/SO 2AM LOgHID
LS’cGPS OOO oscars 6LOZ/LZ/80 6LO2/Le/so Nell Loe8HYld
Le-s9s OOO: di <kes 6LOZ/L 2/80 6LOz/0¢/7G AMID L98yI9D
ce OLs OOO sl sazs 6L02/L2/80 GLOZ/OE/7O Ndi) LOI
80°2SES OOO seueses 6LOZ/LZ/80 6LOZ/LEVEO alAAID LO8YID
6L O4ES OO'OL sk Iness 6102/L 2/80 6GLOZ/LE/EO Nil) LOYID
cl 2PFS OOO Ue lérrs 6LOd/L 2/80 6L0z/8z/z0 AA LOSYID
VS ESS OOOL YESEO TS 6LO0¢/Lé/80 6LO02/82/Z0 Nel LOPHID
76°204S COOL UP6LILS 5102/60/20 SLOSILE/LG UML LOSYID
ee ecds OODOL cloteus 5102/60/20 BLOZ/LE/LO NdID LOGHID
459225 DOO le s9eLs SLOZ/OL/FO BLOc/LE/Z | aM) LO8HIS
Seesces OO'O Yb eces 6LOZ/OL/FO BLOZ/LE/eL NAO LOBHID
beé29S OO'OL = vl cécos BLOZ/BL/ED BLOZ/OE/EL AAAID LO8HID
72 0S9S OOO sf cNsus 6LOZ/B LEO BLOZ/OE/LL ND Logyld
CO LP6S DOOR efits GLOe/EL/ZO BLOZ/EE/OL MAMI LOaHYid
68°S26$ OO';OL fogs as BLOZ/EL/ZO BLO?/LE/OL NdID LogyXlo
6LOc/ZO/rO + 069795 go 6245 O00 se9aT Ls erozrzo/2t BLOZ/OE/E0 UAL LOgHID
SAIWM 100d IW Od LIV ALIWNAd % AWYONNS LOLISOdaGQ GOlYSsad Avd GNnd LODV

:SMOl[O)

S680!

se Ayeuad juanburjap e passasse usag aney no, ‘Juanbuyap asaza Bulmoyjoy ayy Joy (s)ucissiwiqns [jouAed uno,

140 | a6eq

ON80-G6E-S 18

POLY TW CNOANIOe
HOE ELLEAS LEE REELS “LIV LS LSVif coed
CRIOAN IO AO CIND A AGLSCINT NOLL DLS NOD

ING LSva

(2) O1UT/ST/S
te?

cOSUd CT VOR AY
OLE SLLIS

tote CIVOUM AUN FOC
JVLASVOR td
